

Exhibit 10.2

AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment of Executive Employment Agreement is entered into as of July 14,
2008 by and between Centene Corporation, a Delaware corporation, together with
its successors and assigns permitted under this Agreement (“Employer”), and
Michael F. Neidorff (the “Executive”).
 
WHEREAS, the parties entered into that certain Executive Employment Agreement
dated as of November 8, 2004 (“Agreement”); and
 
WHEREAS, the parties desire to amend the Agreement in order to reflect that
non-competition and non-solicitation provisions in the Agreement and in any
equity awards held by the Executive, will not apply under certain circumstances
involving a Change in Control of the Employer.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Section 11(c) is amended to add a new last sentence to read as follows:
 
Notwithstanding anything in the foregoing to the contrary, this Section 11(c),
and the non-competition and non-solicitation provisions of any of the
Executive’s equity awards, shall not apply if a “Change in Control of the
Employer” (as defined in Section 6(a) above) occurs under Section 6(a)(B)
thereof, or if such Change in Control of the Employer occurs under Section
6(a)(A) or 6(a)(C) thereof without the prior approval, recommendation or consent
of the Board.
 
2. The Agreement is affirmed, ratified and continued, as amended hereby.
 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
 


 
      MICHAEL F. NEIDORFF
By: /s/ Michael F. Neidorff
 
CENTENE CORPORATION
By: /s/ Robert K. Ditmore
Its: Chairman, Compensation Committee
MICHAEL F. NEIDORFF
 



 
